Citation Nr: 0432012	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel









INTRODUCTION

The veteran served on active duty from October 1981 to June 
1983.  The veteran also served in the Army Reserve until 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claim of entitlement to 
service connection for a back condition.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in his recent hearing 
testimony, dated April 2004indicated that he had received 
treatment for his back shortly after his release from 
service, from several different private hospitals.  The 
veteran indicated at the hearing that he would attempt to 
obtain those records and associate them with his claims 
folder. A May 2004 letter from the veteran indicates that he 
was unable to obtain those records, and specifically 
requested the VA's assistance in obtaining them.  As these 
records may have an impact on the outcome of the veteran's 
case, the Board is of the opinion that a remand is necessary 
in order that these records may be obtained and associated 
with the veteran's claims folder.

In addition, the National Personnel Records Center under Code 
13 indicated there were no service medical records pertaining 
to the veteran on file at their facility.  However, the 
veteran also served several years in the Army Reserve 
directly subsequent to his active duty service.  The Board is 
of the opinion that another attempt should be made to obtain 
any available service medical records. pertaining to the 
veteran from the United States Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN).  In addition, the RO should 
contact the veteran's reserve unit, to see if any records 
pertaining to the veteran are still with that unit.

Accordingly, this claim is remanded for the following 
development:

1.  Contact the veteran and request that he 
provides the names and addresses of all health care 
facilities that have treated him for any back 
condition since service, as well as the dates of 
such treatment, to include Akron General Hospital 
and the Deaconess Hospital.  After obtaining any 
required releases, the RO should obtain any records 
not on file, particularly any VA medical records 
dating earlier than May 2001.  The veteran should 
further be asked to identify his Reserve units and 
the dates of Reserve service.

2.  The RO should then request the National 
Personnel Records Center to verify the veteran Army 
Reserve dates, to include his periods of active 
duty for training and inactive duty training.  The 
RO should also request the United States Army 
Reserve Personnel Command (ARPERSCOM, formerly 
ARPERCEN) to conduct a search for the veteran's 
medical records for his period of active duty, as 
well as his Reserve service.  In addition, the 
veteran's Reserve unit should be contacted to 
determine if they still have any records pertaining 
to the veteran.

3.  Following any additional development deemed 
appropriate by the RO, the RO should re-adjudicate 
the claim on appeal.  If the benefit sought on 
appeal is not granted, the veteran should be 
furnished a supplemental statement of the case, and 
an opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




